993 F.2d 1538
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John C. PAPPAS, a/k/a Connie's Carry Out, Plaintiff-Appellant,v.CITY OF ALEXANDRIA;  Abramson Brothers, d/b/a AbramsonProperties;  Dominion Lands, Incorporated;  H.Boyd Robinson, et tu, Defendants-Appellees,andJohn THOMAS, d/b/a Snappy Snack; Frank's Catering,Incorporated; John Doe, Individually (1 through 9)Defendants.John C. PAPPAS, a/k/a Connie's Carry Out, Plaintiff-Appellant,v.CITY OF ALEXANDRIA;  Abramson Brothers, d/b/a AbramsonProperties;  Dominion Lands, Incorporated;  H.Boyd Robinson, et tu, Defendants-Appellees,andJohn THOMAS, d/b/a Snappy Snack; Frank's Catering,Incorporated; John Doe, Individually (1 through 9)Defendants.
Nos. 92-1313, 92-1364.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993May 18, 1993

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-91-1467-A)
John C. Pappas, Appellant Pro Se.
Ignacio Britto Pessoa, City Attorney's Office, Alexandria, Virginia;  Anne M. Richard, Hazel & Thomas, P.C., Alexandria, Virginia; Jeffrey Allan Vogelman, Thomas, Ballenger, Vogelman & Turner, P.C., Alexandria, Virginia, for Appellees.
E.D.Va.
VACATED AND REMANDED.
OPINION
Before RUSSELL and HALL,* Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM
John C. Pappas, doing business as Connie's Carry Out, appeals the district court's orders granting summary judgment in favor of the city of Alexandria, Virginia, dismissing the remainder of his civil Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.A. §§ 1961-68 (1988 & West Supp. 1992), complaint against other Defendants, and denying a motion for reconsideration pursuant to Fed.  R. Civ. P. 59.  An Appellee has filed a certified copy of Appellant's death certificate with this Court which shows John C. Pappas died during the pendency of this appeal.  Therefore, we vacate the district court's order and remand to the district court with instructions to dismiss as moot.   United States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.
VACATED AND REMANDED



*
 Judge Hall did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)